Citation Nr: 0206901	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  99-01 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.

This appeal arose from a November 1997 rating decision of the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA), 
Regional Office (RO), which had found that the veteran had 
submitted sufficient new and material evidence to reopen the 
claim for service connection for a low back disorder (which 
had been previously denied by the Board of Veterans Appeals 
[Board] in April 1988), but which then denied the claim for 
service connection.  The veteran then testified at a personal 
hearing at the RO in March 1998; the hearing officer rendered 
a decision in May 1998, finding that the veteran had not 
submitted sufficient new and material evidence to reopen his 
claim.  In February 2000, the veteran and his representative 
were provided a supplemental statement of the case (SSOC) 
which indicated that he had submitted new and material 
evidence to reopen the claim for service connection for a low 
back disorder and that that claim was well grounded.  On June 
21, 2000, the Board issued a decision which also found that 
the claim had been reopened and was well grounded.  It was 
then remanded to the RO for additional development.  
Following compliance with this remand, the RO issued a SSOC 
in October 2001 which informed the veteran and his 
representative of the denial of the claim for service 
connection for a low back disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of this appeal has been obtained.

2.  Spondylolisthesis of the low back existed prior to 
service and was not aggravated by service.

3.  The veteran's current low back disability cannot be 
attributed to his period of service.


CONCLUSIONS OF LAW

1.  Spondylolisthesis of the low back clearly and 
unmistakably existed prior to service.  38 U.S.C.A. §§ 1111 
(West 1991).

2.  The veteran's preexisting spondylolisthesis was not 
aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.306 (2001).

3.  A low back disability, other than spondylolisthesis, was 
not incurred in or aggravated by service, nor may 
degenerative arthritis be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that he injured his back in May 
1969 when he was serving aboard an aircraft carrier, where 
his duty consisted of launching aircraft.  He stated that he 
had been blown to the ground into safety nets over the side 
of the ship by the blast from the engine of an aircraft that 
had to go to full power.  He also referred to a loss of 
consciousness at that time and indicated that the severity of 
his injuries caused him to be removed from the flight deck 
for a period of time.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.



Factual background

The veteran's service medical records show that his back was 
normal at the time of the entrance examination conducted in 
September 1965.  It was also normal at the time of an 
examination conducted in August 1966.  On May 7, 1969, he 
presented with a three day history of pain in the right hip 
and right buttock.  He stated that his right leg would "fall 
asleep."  He could not recall any injury.  The impression 
was myalgia.  At the time of his September 1969 separation 
examination, he denied any back complaints and the medical 
evaluation showed that his spine was within normal limits.

Private outpatient treatment records developed during the 
1970's and 1980's showed that the veteran complained in July 
1974 of a painful right knee; he stated at that time that 
this injury had been sustained in service in 1969.  In April 
1976, he reported injuring his right thigh at work and noted 
some back pain.  On July 30, 1982, he presented with a 
complaint that he had injured his back approximately half an 
hour before and that he was now unable to straighten up 
without a lot of pain and spasms.  

Private hospital reports show that in January 1984, the 
veteran reported that he had twisted his low back when 
getting off a forklift at work.  This record noted that he 
had been evaluated in the past for recurrent back pain.  He 
noted that the pain was worse with movement.  He was 
ambulatory with somewhat of a list, but with no pain on 
walking.  He was tender with paravertebral spasm on the left 
side of the lower thoracic and upper low back areas.  There 
was no midline tenderness.  There was some spinal curvature 
secondary to spasms.  Straight leg raises were negative, the 
deep tendon reflexes were equal and there was no evidence of 
motor or sensory loss.  The diagnosis was acute low back 
strain.  He was seen again in October 1985 after sustaining 
an injury to the left shoulder at work.  An x-ray obtained at 
that time showed very mild scoliosis of the thoraco-lumbar 
spine with concavity to the right, and Grade I 
spondylolisthesis of L4 on L5.

The veteran was afforded a VA examination in December 1986.  
He again described his injury aboard the aircraft carrier, 
noting that he injured his back when he struck a pole in the 
netting.  The stated that he was placed on bed rest at that 
time and was on light duty for several weeks.  He also noted 
that he was subsequently seen on a number of occasions in 
service with complaints of back pain.  Since his release from 
service, he said that he had received a lot of treatment for 
back pain.  He complained of loss of motion and muscle 
spasms, which have worsened over the years.  He indicated 
that his back pain would sometimes spread down the left leg.  
He stated that he had been seen by several Union doctors who 
had told him that he had severe low back strain stemming from 
the original injury.  The physical examination found 
significant left-sided muscle spasms from L2 to S1.  Forward 
flexion was to 65 degrees (normal is 95 degrees); extension 
was to 15 degrees (normal is 35 degrees); right lateral 
flexion was to 30 degrees and to 15 degrees on the left 
(normal is 40 degrees); and right rotation was to 35 degrees 
and to 15 degrees on the left (normal is 35 degrees).  
Straight leg raises were positive on the left at 35 to 40 
degrees with a positive Lasegue's sign.  The lumbosacral 
curve was minimally flattened.  There was palpable (but not 
audible) crepitus in the low back.  An x-ray revealed Grade I 
spondylolisthesis of L5 on S1.  The diagnosis was lumbosacral 
strain with L5-S1 spondylolisthesis.  

On July 14, 1987, the veteran's wife submitted correspondence 
in which she referred to having received a letter from the 
veteran while he was on active duty which informed her of his 
injury on the flight deck.  She recalled that he said that he 
had paralysis below the waist for a couple of days after the 
accident.  He had also said that he thought he might have 
lost consciousness because he could not recall actually 
falling into the net, but only being pulled out of it.  

A private treatment record dated December 18, 1996 noted the 
veteran's complaints of low back pain since an inservice 
injury in 1969.  He indicated that he had a constant dull 
ache with occasional jabs of severe pain.  This pain would 
sometimes extend into the left lower extremity, although 
there was no weakness of this extremity.  The assessment was 
spondylolisthesis L5 and scoliosis.

In January 1997, a service comrade of the veteran submitted 
correspondence.  He stated that he had been aboard the 
aircraft carrier with the veteran and that he had also been 
blown off the ship into the safety netting at the same time 
that the veteran had been.  While he suffered no serious 
injuries, he recalled that the veteran had hurt his back.  He 
remembered that the injury was bad enough for him to be off 
the flight deck for a period of time.

On April 3, 1997, R.E.P, D.C., submitted correspondence in 
which it was noted that the veteran had had complaints of 
back pain ever since his 1969 injury.  He then stated that 
"[a]fter a review of orthopedic and neurologic testing along 
with x-rays, it is my professional opinion that [the 
veteran's] complaint is directly a result of the fall."

On May 22, 1997, R.E.P., D.C., submitted additional 
correspondence in which he stated 

...it is my professional opinion that [the veteran's] 
symptoms are and were the direct result of the 
accident in question.  [The veteran's] L5-S1 
demonstrates a spondylolisthesis which was a direct 
result from the impact of the fall, or if [the 
veteran] had this anatomical variant, the impact 
from the fall damaged and weakened that level, 
resulting in [the veteran's] symptoms and 
complaints of severe pain.

The veteran testified at a personal hearing at the RO in 
March 1998.  He reiterated his contentions concerning the 
ship-board injury.  He stated that he had sought treatment 
immediately following the completion of the aircraft launch.  
He indicated that he was given a pill for his pain and that 
he continued to have back pain on and off during the 
remainder of his service.  He also testified that he had 
sought treatment through his employer in the 1970's but that 
these records no longer existed; he had been told that they 
were destroyed 12 to 15 years after their creation.  He 
admitted that he had injured his back at work on more than 
one occasion, but that these had been nowhere as severe as 
the injury sustained in service.  

The veteran was afforded an extensive examination by three 
specialists in October 2000.  On October 10, he was examined 
by C.H.S, M.D., who reiterated the veteran's allegations 
concerning his inservice injury.  The veteran stated that he 
suffered from a loss of consciousness and that he had been 
told that he had a diagonal crack across the sacrum from the 
original injury.  The veteran asserted that he currently 
suffered from low back and right hip pain which often 
radiated into the right lower extremity.  He also stated that 
he had weakness, fatigability and a lack of endurance.  The 
physical evaluation included the veteran's statement that he 
was having one of his "better days."  He winced on motion 
of the back and walked with a slight bent forward (about 10 
degrees) and to the left.  He had spasms of the lower 
thoracic and lumbar musculature, which were described as 
moderate to severe.  He had hypalgesia of the S1 dermatome 
bilaterally, but greater on the right; he also had mild 
weakness in dorsiflexion of the right great toe.  Forward 
flexion was to 75 degrees; he was unable to extend; lateral 
bending was to 15 degrees on the right and to 20 degrees on 
the left; rotation was to 30 degrees on the right and to 40 
degrees on the left.  The motor examination showed good 
muscle strength, except for the right great toe.  Deep tendon 
reflexes were within normal limits and were brisk at the 
knees and ankles.  

X-rays were obtained, which showed the following:  1)  Grade 
II spondylolisthesis of L5 on S1; 2) pars interarticularis 
defects bilaterally (spondylosis) at L5; 3) moderate disc 
space narrowing at every level between L2-3 and L5-S1, 
suggesting bulging of the intervertebral disc versus 
herniation; 4) degenerative changes with osteophyte (spur) 
formation at L3-4 and L2-3; 5) arthritis at L5-S1; and 6) 
lumbar levoscoliosis.  A MRI obtained in November 2000 
demonstrated the following:  1) spondylosis at L5 on S1; 2) 
spondylolisthesis of L5 on S1; 3) narrowing of the disc space 
at L5-S1 interspace indicating a likely HNP at this level; 
and 4) neural foraminal narrowing at L5-S1 bilaterally.  

On October 12, the veteran was examined by M.Y., M.D.  The 
veteran again described his alleged inservice injury and 
noted that he had suffered a loss of consciousness at that 
time.  He stated that two to three days of bed rest had been 
recommended and that he was given aspirin for pain.  He 
stated that no x-rays were taken at the time of the injury.  
He also asserted that he had been treated at work at the 
Teamsters Clinic in the 1970's for complaints of back pain.  
Again, no x-rays were taken and he was diagnosed with muscle 
pain.  He admitted to injuring his back at work in 1976 and 
in 1982.  The physical examination noted that he walked with 
an antalgic gait; his heel/toe walk and tandem walk were 
possible but were poorly balanced.  The Trendelenburg and 
Romberg tests were negative.  The lumbar spine displayed 
slight scoliosis.  Forward flexion was to 100 degrees; 
extension was to 5 degrees; lateral bending was to 25 degrees 
bilaterally; and rotation was to 35 degrees bilaterally.  
Straight leg raises were to 70 degrees on the right and to 75 
degrees on the left.  Patellar reflexes were 2+ bilaterally 
and Achilles reflexes were 1+ bilaterally.  He had decreased 
sensation over the lateral side of the right leg, the 
lateromedial side of the right foot and the gluteal area.  
There was no muscle atrophy per se.  There was slight diffuse 
tenderness from the thoracic to the lumbar spine.  The 
paravertebral muscles over the sacroiliac joints and over the 
L5-S1 areas were tender.  This examiner concluded that the 
veteran had had an injury in 1969 and developed low back 
pain.  After reviewing the results of the November 16, MRI, 
the examiner concluded that the veteran's diffuse low back 
pain and spondylolisthesis were due to his type of work and 
the use of a forklift.  It was commented that if the pain 
were related to an inservice injury the low back pain would 
be localized, which it was not.

The veteran was also examined by Dr. K.L. on October 12.  The 
veteran's assertions about his inservice injury were noted 
and the examiner stated that this was based upon his memory 
and history.  The examiner's review of the C-file noted one 
complaint about hip pain on May 7, 1969 of three days 
duration; at that time, it was not associated with any 
injury.  This was diagnosed as myalgia and treated 
conservatively.  No back problems were referred to at the 
time of his separation.  The examiner indicated that the 
claims folder had been reviewed several times and that no 
other findings about the low back were made between 1968 and 
1969.    There was a record which indicated that he had 
injured his back at work in 1976; there were additional 
records which demonstrated multiple subsequent on-the-job 
back injuries.  The veteran complained of nagging, achy pain 
in the mid-back area, which would become numb.  He reported 
occasional spasms.  He noted that he was still employed by 
the same employer as a forklift operator.  

The physical examination noted that the veteran removed his 
clothing slowly; he was particularly cautious with bending.  
The back showed slight kyphosis.  There was no spasm but the 
back was severely tender over the T9 to T10 spinous 
processes, as well as over the L5-S1 processes.  On palpation 
the adjoining paraspinals were also severely tender.  He had 
tightening of the muscles around T9 and T10 spinous processes 
and the adjoining paraspinals.  There was significant 
tenderness over the buttocks and the sacroiliac joints.  
Mobility tests of the sacroiliac joints did not show any type 
of abnormality.  Forward flexion was to 97 degrees; extension 
was to 16 degrees; right lateral flexion was to 21 degrees 
and to 31 degrees on the left; rotation was to 18 degrees on 
the right and to 20 degrees on the left.  Straight leg raises 
were negative.  Muscle testing revealed 5/5 strength without 
any deficits.  Reflexes were 1+ and equal in all extremities.  
His gait showed slight listing to the right with a right 
antalgic gait.  The diagnoses were: 1) spondylolisthesis 
Grade II of L5 on S1; 2) chronic low back pain; and 3) 
degenerative joint disease (DJD) and degenerative disc 
disease (DDD) lumbosacral spine L2-S1.

This examiner stated that 

After review of the C-file and after examination 
there does not seem to be sufficient documentation 
that shows that his current back status is related 
to his service.  There is one document from service 
relating possibly to his back, which is right hip 
pain, however, documentation on that does not show 
any type of injury.  Subsequently, there has not 
been any follow-up regarding his back or any 
medical visits regarding his back.  As I noted 
earlier, the first documentation of any type of 
back pain was when he fell at work, dating back to 
1976 after his service while working at 
the...warehouse.  To reiterate, at this point I do 
not see any relationship of his current condition 
to any service-connected injury per C-file.  He 
does give a significant history of trauma to the 
back; however, there is insufficient documentation 
to support his history at this time.

In December 2000, the RO requested that Dr. C.H.S. clarify 
his examination by providing an opinion as to whether it was 
at least as likely as not that the veteran's current low back 
disorder was related to the reported inservice injury or 
otherwise related to military service.  In March 2001, Dr. S. 
stated that the veteran's Grade II spondylolisthesis was 
definitely not related to his service.  However the possible 
effect of the inservice injury was to accelerate his 
arthritis.  "In summary, his service-connected injury did 
not cause his current findings or symptoms.  It may have had 
an effect in accelerating the development of arthritis and 
sciatic neuritis in this patient."

In May 2001, the RO again contacted Dr. S.  It was noted that 
the veteran's claim for service connection for the low back 
disorder had not yet been adjudicated and that any opinion as 
to aggravation of the current disorder was immaterial.  It 
was noted that the question remained as to whether any 
current low back disorder is etiologically related to the 
alleged in-service injury.  Dr. S. was reminded that there 
was no record that the veteran had sought any treatment for 
back complaints until after several occupational back 
injuries had occurred.  It was noted that the examiner had 
suggested that the development of arthritis and sciatic 
neuritis "may have" been accelerated by service.  He was 
asked if this meant that these conditions were incurred in 
service.  The examiner was asked to avoid the use of such 
speculative terms as "may", "could" or "possibly."  
Rather, he was asked to indicate whether it was at least as 
likely as not that any current back disorder was incurred in 
service, or if it preexisted service, was aggravated beyond 
its natural progression by service.

In June 2001, Dr. S. rendered another opinion.  He again 
discussed the "fact" of the inservice injury as claimed by 
the veteran and referred to the veteran's belief that he had 
injured his legs to the extent that he could not bear weight 
on them.  He noted that the fact that the veteran could not 
recall the precise nature of his injuries was likely due to 
retrograde amnesia which is seen in those with head injuries 
that cause loss of consciousness.  It was again noted that 
the veteran claimed to have been told that he had a diagonal 
crack across the sacrum from the original injury, although it 
was conceded that this was not confirmed by any of the 
records.  He rendered his opinion that the inservice 
diagnosis of myalgia was incorrect, stating that the 
complaints of pinching in the right hip and buttocks and the 
complaint of the left leg falling asleep were consistent with 
sciatica or sciatic neuritis.  It was commented that the 
spondylolisthesis and the pars defects were probably 
congenital in nature, but that they had been aggravated by 
the 1969 injury.  

Dr. S. then opined that 

In the opinion of the examiner it is clear that 
this individual sustained injury to the lumbar 
spine and to the right sciatic nerve from the 
injury in May 1969.  The fact that he did not 
report symptoms does not mean that he did not 
suffer symptoms but only that he was unwilling to 
report to sick call.  It is likely that the 
spondylosis (arthritis) and sciatic neuritis were 
accelerated by his in-service injury in 1969 since 
spondylosis of this degree of severity is unlikely 
to be encountered in an individual of this age in 
the absence of prior injury.

This case was again referred to another specialist for 
review.  In July 2001, Dr. W.M. rendered his opinion.  It was 
noted that there was a question as to whether or not the 
veteran had suffered an injury to the low back in service.  
The service medical records made no mention of any clear-cut 
injury having occurred.  The veteran had made no complaints 
about his low back or his legs at the time of his separation 
examination.  Significantly, the medical evaluation had been 
within normal limits.  It was noted that he sustained several 
post-service low back injuries at his place of employment.  
Subsequent to his discharge from service, he was diagnosed 
with Grade II spondylosis L5 and S1 with bilateral pars 
interarticularis defects in L5.  "Based upon review of these 
medical records, it is my opinion that the veteran's current 
symptoms and all of his postdischarge symptoms as far as his 
lower back are concerned are due to a spondylolisthesis."  
He went on to opine that 

It is the opinion of this examiner that the 
spondylolisthesis is clearly a congenital condition 
and existed prior to service.  There is no 
indication whatsoever of in the medical records, 
while the veteran was on active duty, of a 
significant back injury nor is there any indication 
whatsoever that he ever had significant back 
symptoms while on active duty.  I therefore feel 
there is absolutely no connection between his 
service activity and his current low back problems.  
His current low back problems are due to his 
spondylolisthesis that was clearly a condition that 
existed prior to service.


Relevant law and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2001).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (2001).

Where a veteran has served for 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2001).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107. (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

(i.)  Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the statement of the case (SOC) issued in 
January 1999 and the supplemental statements of the case 
(SSOC) issued in August 1999, February 2000 and October 2001, 
the veteran and his representative were provided notice of 
the information, medical evidence, or lay evidence necessary 
to substantiate the claim on appeal.  He was also informed of 
the needed evidence in the Board decision/remand issued in 
June 2000.  The SSOC also notified the veteran of the 
pertinent law and regulations, as well as his due process 
rights. 


(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  
  
In this case, as indicated in the factual background section 
above, the veteran has been accorded VA examinations in 
December 1986 and October 2001 (with addendums provided in 
March, June and July 2001).  There are also of record various 
outpatient treatment records.  There is no indication that 
there is any relevant evidence which currently exists and 
which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim, to include the appearance at a personal hearing at 
the RO in March 1998.

In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claim have been properly 
developed.  There is no further action which should be 
undertaken to comply with the provisions of the VCAA.

Discussion

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a low back 
disability has not been established.  The veteran has 
contended that he suffers from a back disorder directly 
attributable to a severe back injury, which included a head 
injury with loss of consciousness, in May 1969.  He did 
submit a lay statement from a service comrade that stated 
that he and the veteran had almost been blown overboard at 
the same time; this statement indicated that, while the 
author had not suffered any serious injuries, the veteran had 
hurt his back.  However, there is no indication in this 
statement that this former service comrade was competent to 
address the issue of whether or not the veteran had injured 
his lower back.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, despite his allegations that he had 
suffered severe injuries to the back and a loss of 
consciousness, none of the contemporaneous service medical 
records corroborate the occurrence of this alleged injury.  
While Dr. S. indicated that the veteran may not have reported 
to sick bay, the Board finds this conclusion incredible.  It 
is unlikely that the veteran would have suffered such serious 
injuries, to include unconsciousness, and would not have been 
treated.  However, no such treatment is documented in the 
service medical records.  To the contrary, the records 
contain only one mention of right hip and buttock pain; there 
is no indication of a back injury.  In fact, the record 
itself noted that the veteran did not attribute this 
discomfort to any particular injury.  Significantly, there is 
no other reference in the service medical records after May 
1969 of any back complaints and the separation examination 
found that his spine was normal.  Nor are there any records 
that establish that the veteran was placed on light duty as a 
result of a back injury.  Therefore, there is no evidence to 
substantiate the veteran's assertions that he suffered a back 
injury in service.

The Board notes that a private chiropractor and one of the VA 
examiners, C.H.S., attributed his current back complaints to 
an injury suffered in service.  However, there is no 
indication that the private chiropractor ever reviewed all 
the evidence of record, particularly the service medical 
records.  Nor is it clear, from the review of the opinions 
rendered by C.H.S., that he reviewed the available records, 
despite instructions to do so.  Both of these examiners began 
with the assumption that the veteran had injured his back in 
service, despite the objective evidence which does not 
support such an assumption.  Even more egregious, C.H.S. made 
the assumption that the claimed back injury was already 
service-connected when he rendered his opinion in March 2001.  
In addition, this physician never made any reference to the 
role the veteran's documented multiple post-service back 
injuries played in the development of any current back 
complaints.  This failure suggests that he either never 
reviewed the records or was ignoring the existence of these 
injuries.  In any event, no comment was ever made by this 
examiner as to the significance of these injuries or of the 
fact that no complaints were made of a back disability until 
after these post-service injuries had occurred.  Clearly, 
these examiners rendered their opinions based upon lay 
history as provided by the veteran.  This is an unacceptable 
basis upon which to base a medical opinion.  See Leshore v. 
Brown, 8 Vet. App. 406 (1995) (which notes that bare 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).

The medical opinions which clearly reviewed all the evidence 
of record, to include the service medical records, will be 
given more evidentiary weight than those that did not review 
the entire record.  See Wensch v. Principi, 15 Vet. App. 362 
(2001) (which stated that it is the duty of the Board to 
assess the credibility and probative weight to be given to 
the evidence).  These former opinions noted that there was no 
substantiation that the veteran had injured his back in 
service.  The opinion of Dr. K.L., provided on October 12, 
2000, noted that there was not sufficient inservice 
documentation to establish that any inservice injury to the 
low back had occurred.  There was only one brief reference to 
right hip and buttock pain on May 7, 1969, which could have 
possibly referred to the low back, although the relevant 
record did not refer to such an injury as the source of the 
complaints.  In any event, there were no further references 
to complaints of back pain in service and the separation 
examination was normal.  The examiner pointed out that there 
were no complaints concerning the back until after the 
veteran had injured his back at work in 1976, followed by 
several other job-related back injuries.  Based upon this 
evidence, it was opined that there was no relationship 
between the veteran's current condition and any service-
connected injury.  Dr. M.Y. concluded that the veteran's 
diffuse low back pain was related to his type of work and not 
to an inservice injury, which would have caused localized 
pain.  In July 2001, another examiner, Dr. W.M., also found 
that there was no evidence to suggest that the veteran had 
suffered a back injury in service, or that he had experienced 
significant low back symptoms while on active duty.  It was 
also indicated that it appeared that the veteran's diagnosed 
spondylolisthesis was a congenital condition that would have 
preexisted his service; however, based upon the absence of 
complaints in service, it was opined that his service had not 
aggravated this disorder.  Finally, the objective evidence of 
record does not establish that the veteran was diagnosed with 
DJD or DDD to a compensable degree within one year of his 
discharge from active duty.  

Therefore, based upon the above, it is found that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disability.


ORDER

Service connection for a low back disability is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

